IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00334-CV
 
Bobby Wayne O'Neal,
                                                                                    Appellant
 v.
 
Texas Department of Public Safety,
                                                                                    Appellee
 
 
 

From the County Court
at Law No. 2
McLennan County, Texas
Trial Court No. 2007-1772-CV2
 

MEMORANDUM  Opinion

 
Appellant has filed a “Motion to Dismiss
Appeal,” stating that he no longer wishes to pursue this appeal.  Dismissal of
this appeal would not prevent a party from seeking relief to which it would
otherwise be entitled.  The motion to dismiss is granted, and the appeal is
dismissed.  Tex. R. App. P.
42.1(a)(1).
 
 
REX D. DAVIS
Justice
 
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Appeal
dismissed
Opinion
delivered and filed March 4, 2009
[CV06]




 


g additional briefing on
remand is a futile exercise which unnecessarily burdens the parties and
constitutes an unnecessary expenditure of scarce judicial resources.  See In re Nabelek, 200 S.W.3d 364, 366
(Tex. App.—Waco 2006, orig. proceeding) (Gray, C.J., dissenting) (“If every
fact alleged by Nabelek is true, requesting a response to this petition for a
writ of mandamus is a waste of the collective resources of this Court, the
State judicial system, the taxpayers of this State, and ultimately infringes on
the rights of parties who properly have matters pending before this Court that
need a resolution.”); see
also Bell v. State, 956 S.W.2d 560, 561 (Tex. Crim. App. 1997)
(briefing on remand unnecessary for issue already briefed by parties).
Because the majority insists on pursuing this course, I
respectfully dissent. 
 
FELIPE REYNA
Justice
 
Dissenting opinion delivered and
filed April 8, 2009
Publish